ALLOWANCE with EXAMINER’S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: Amendment filed on 08/10/2021.  
In the current amendment, the claims 1, 5-8, 12-15, 17 and 19-20 have been amended. Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.

Examiner’s Amendment
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in several telephone interviews and email communications with the Attorney, Christopher Davis (Reg. #71616) starting from 9/8/2021 with the Examiner’s Amendment received on 9/10/2021. 

The application has been amended as follows: 
Amendments to the Claims

(Currently amended) A computer-implemented method, comprising:
determining a user input setting a first selection of control elements of an interface controller in a user interface, wherein particular selections of the control elements , a previous selection of the control elements caused one or more of the potential interface elements to be displayed in the portion of the user interface;
would cause none of the potential interface elements to be displayed in the portion of the user interface; and
in response to the determination that the first selection would cause none of the potential interface elements to be displayed, generating an overlay positioned at a display-level lower than a display-level of the interface controller in the user interface.
 
2.	(Original) The computer-implemented method of claim 1, wherein the overlay covers the portion of the user interface and the overlay does not cover the interface controller.

3.	(Original) The computer-implemented method of claim 1, further comprising:
determining a position, a dimension, and the display-level of the interface controller from user interface configuration information; and
determining an overlay position, an overlay dimension, and an overlay display-level for the overlay based on the position, the dimension, and the display-level of the interface controller, wherein the overlay is displayed in the user interface according to the overlay position, the overlay dimension, and the overlay display-level.

4.	(Previously presented) The computer-implemented method of claim 3, wherein the user interface configuration information includes a Cascading Style Sheet, and wherein the display-level of the interface controller is based on a z-index parameter in the Cascading Style Sheet.

5.	(Currently amended) The computer-implemented method of claim 1, wherein the control elements of the interface controller include check-boxes, wherein the potential interface elements include charts or graphs, and wherein the method further comprises:
determining that none of the check-boxes are selected, wherein the determining that the selection of the control elements would cause none of the potential interface elements to be displayed in the portion of the user interface is based on the determining that none of the check-boxes are selected.

6.	(Currently amended) The computer-implemented method of claim 1, wherein the user interface further includes a second interface controller having second control elements, wherein selections of the second control elements 

7.	(Currently amended) The computer-implemented method of claim 1, further comprising:
sending a first query to a back-end server based on [[a]] the previous selection of the control elements of the interface controller, the previous selection made prior to the first selection;
displaying the overlay in the user interface instead of sending a second query to the back-end server based on the first selection of the control elements of the interface controller; 
determining a third user input setting a third selection of the control elements of the interface controller;
determining that the third selection of the control elements would cause at least one of the potential interface elements to be displayed in the portion of the user interface; and
sending a third query [[a]] to the back-end server based on the third selection of the control elements of the interface controller.

8.	(Currently amended) A non-transitory machine-readable medium storing a program executable by at least one processing unit of a device, the program comprising sets of instructions for:
determining a user input setting a first selection of control elements of an interface controller in a user interface, wherein particular selections of the control elements , a previous selection of the control elements caused one or more of the potential interface elements to be displayed in the portion of the user interface;
determining that the first selection of the control elements would cause none of the potential interface elements to be displayed in the portion of the user interface; and
in response to the determination that the first selection would cause none of the potential interface elements to be displayed, generating an overlay positioned at a display-level lower than a display-level of the interface controller in the user interface.

9.	(Original) The non-transitory machine-readable medium of claim 8, wherein the overlay covers the portion of the user interface and the overlay does not cover the interface controller.

10.	(Original) The non-transitory machine-readable medium of claim 8, wherein the program further comprises sets of instructions for:
determining a position, a dimension, and the display-level of the interface controller from user interface configuration information; and
determining an overlay position, an overlay dimension, and an overlay display-level for the overlay based on the position, the dimension, and the display-level of the interface controller, wherein the overlay is displayed in the user interface according to the overlay position, the overlay dimension, and the overlay display-level.

11.	(Previously presented) The non-transitory machine-readable medium of claim 10, wherein the user interface configuration information includes a Cascading Style Sheet, and wherein the display-level of the interface controller is based on a z-index parameter in the Cascading Style Sheet.

12.	(Currently amended) The non-transitory machine-readable medium of claim 8, wherein the control elements of the interface controller include check-boxes, wherein the potential interface elements include charts or graphs, and wherein the program further comprises sets of instructions for:
determining that none of the check-boxes are selected, wherein the determining that the selection of the control elements would cause none of the potential interface elements to be displayed in the portion of the user interface is based on the determining that none of the check-boxes are selected.

13.	(Currently amended) The non-transitory machine-readable medium of claim 8, wherein the user interface further includes a second interface controller having second control elements, wherein selections of the second control elements 

14.	(Currently amended) The non-transitory machine-readable medium of claim 8, wherein the program further comprises sets of instructions for:
sending a first query to a back-end server based on the previous selection of the control elements of the interface controller;
displaying the overlay in the user interface instead of sending a second query to the back-end server based on the first selection of the control elements of the interface controller; 
determining a third user input setting a third selection of the control elements of the interface controller;
determining that the third selection of the control elements would cause at least one of the potential interface elements to be displayed in the portion of the user interface; and
sending a third query [[a]] to the back-end server based on the third selection of the control elements of the interface controller.
15.	(Currently amended) A computer system, comprising:
one or more processors;
a memory; and
computer program code comprising instructions, executable on the one or more processors to: 
determine a user input setting a first selection of control elements of an interface controller in a user interface, wherein particular selections of the control elements , a previous selection of the control elements caused one or more of the potential interface elements to be displayed in the portion of the user interface;
determine that the first selection of the control elements would cause none of the potential interface elements to be displayed in the portion of the user interface; and
in response to the determination that the first selection would cause none of the potential interface elements to be displayed, generate an overlay positioned at a display-level lower than a display-level of the interface controller in the user interface.

16.	(Original) The computer system of claim 15, wherein the overlay covers the portion of the user interface and the overlay does not cover the interface controller.

17.	(Currently amended) The computer system of claim 15, wherein the computer program code further comprises instructions to:
determine a position, a dimension, and the display-level of the interface controller from user interface configuration information; and
determine an overlay position, an overlay dimension, and an overlay display-level for the overlay based on the position, the dimension, and the display-level of the interface controller, wherein the overlay is displayed in the user interface according to the overlay position, the overlay dimension, and the overlay display-level.

18.	(Previously presented) The computer system of claim 17, wherein the user interface configuration information includes a Cascading Style Sheet, and wherein the display-level of the interface controller is based on a z-index parameter in the Cascading Style Sheet.

19.	(Currently amended) The computer system of claim 15, wherein the control elements of the interface controller include check-boxes, wherein the potential interface elements include charts or graphs, and wherein the computer program code further comprises instructions to:
determine that none of the check-boxes are selected, wherein the determination that the selection of the control elements would cause none of the potential interface elements to be displayed in the portion of the user interface is based on the determining that none of the check-boxes are selected.

20.	(Currently amended) The computer system of claim 15, wherein the user interface further includes a second interface controller having second control elements, wherein selections of the second control elements further comprises instructions to:
send a first query to a back-end server based on the previous selection of the control elements of the interface controller;
display the overlay in the user interface instead of sending a second query to the back-end server based on the first selection of the control elements of the interface controller; 
determine a third user input setting a third selection of the control elements of the interface controller;
determine that the third selection of the control elements would cause at least one of the potential interface elements to be displayed in the portion of the user interface; and
send a third query [[a]] to the back-end server based on the third selection of the control elements of the interface controller.

Allowable Subject Matter
5.	Claims 1-20 are allowable.
Independent claims 1, 8 and 15 when considered as a whole, are allowable over the prior art of record.  
The following is an examiner’s statement of reasons for allowance:
The reference Buttolo et al. (US 2017/0166056) (hereinafter Buttolo) teaches determining a user input setting a first selection of control elements of an interface controller in a user interface (see Fig. 3 and [0055]-[0056], showing that the user can select different in-vehicle components to show by selecting the control elements of  “Seat”, “Light”, “Climate”, “Speaker”, “Display” or “Keyboard” [210A-210E] of an interface controllers to display them; for example, the first control element is seat 210A, when it is selected, the seat will be displayed); wherein prior to the first selection a previous selection of the control elements caused one or more of the potential interface elements to be displayed in the portion of the user interface (see Fig. 2 and [0045]-[0054], showing all control elements of  “Seat”, “Light”, “Climate”, “Speaker”, “Display” or “Keyboard” [210A-210E] of an interface controllers are selected before some of them unselected in Fig. 3).
The reference Whiteaker et al. (see “http://his.cuahsi.org/documents/HydroExcel_1_1_1_Software_Manual.pdf”) (hereinafter (Whiteaker) teaches using check-box to control showing or hiding content (see pages 17-18, showing that “All Sites” checkbox is selected in Fig. 3-7 [as a previous selection and prior to the first selection] to show the corresponding placemarks; later, in Fig. 3-8, that the checkbox “All Sites” is unchecked [as the first selection] showing none of the sites is selected to show the corresponding placemarks; as another example, in Fig. 3-9 shows a “Temperature” variable for sites displayed; when the “Temperature” checkbox is unchecked after Fig. 3-9, then the corresponding placemark in Fig. 3-9 will be disappeared). 
The reference Bech (US PGPUB 2013/0088495) (hereinafter Bech) teaches hiding UI elements based on the W3 CSS z-index standard of stacking (see [0016] the style sheet language is a Cascading Style Sheets (CSS)-based style sheet language; see [0017], The first identifier and the second identifier are displayed with respect to each other in an order that reflects a z-index order of the first animation object with respect to the second animation object; see [0071]-[0085], Viewing and Setting Z-Index Ordering section; see [0086]-[0087] and Fig. 3-5, Toggling Display of Moving Paths section; see [0088]-[0089] and Figs. 3-5, Toggling Display of Animated Objects section).  
Buttolo as modified by Whiteaker and Bech fails to clearly teach or fairly suggest the combination of all limitations, specifically, the combination doesn’t teach amended new limitations as recited in the claims 1, 8 and 15 as shown below.  
determining a user input setting a first selection of control elements of an interface controller in a user interface, wherein particular selections of the control elements cause corresponding sets of potential interface elements to be displayed in a portion of the user interface, 
wherein prior to the first selection, a previous selection of the control elements caused one or more of the potential interface elements to be displayed in the portion of the user interface;
determining that the first selection of the control elements would cause none of the potential interface elements to be displayed in the portion of the user interface; and
in response to the determination that the first selection would cause none of the potential interface elements to be displayed, generating an overlay positioned at a display-level lower than a display-level of the interface controller in the user interface.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNG-MU T CHUANG whose telephone number is (571)270-7968.  The examiner can normally be reached on Monday - Friday 930-630 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JUNG-MU T. CHUANG
Primary Examiner
Art Unit 2179



/JUNG-MU T CHUANG/Primary Examiner, Art Unit 2179